Citation Nr: 0509758	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic arthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The RO granted entitlement to service connection for a left 
knee disability by rating decision dated in September 2002 
and assigned a 10 percent evaluation under DC 5010.  The 
veteran requested Decision Review Officer consideration, and 
the disability rating was increased to 30 percent by rating 
decision dated in May 2003, and made effective for the entire 
time on appeal.

The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 30 percent remains in appellate 
status. 

Moreover, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 30 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The only issue currently ready for appellate review is the 
issue listed on the title page.  Nonetheless, the March 2004 
informal brief presentation raised several issues, including 
a separate compensable rating for scars, an increased rating 
for a hearing loss disability, service-connection for low 
back and right knee disorders, claimed as secondary to his 
service-connected left knee disability, and service-
connection for Hepatitis B and Hepatitis C.  

Taking each claim in turn, the Board will address the issue 
of whether the veteran is entitled to a separate compensable 
rating for residual scarring of the left knee below.  

With respect to the claim for an increased rating for a 
hearing loss disability, the Board notes that the veteran 
filed an initial claim for service connection in August 2000, 
including, among other things, claims for hearing loss and a 
left knee condition.  The RO ultimately granted both the 
claims by rating decision dated in September 2002.  

In a November 2002 notice of disagreement, he disagreed only 
with the rating for the left knee disability.  There was no 
further correspondence regarding a hearing loss disability 
until it was mentioned in a VA Form 9 (appeal) dated in 
January 2004.  Because no notice of disagreement was filed 
with the initial rating action, the Board finds that the 
claim is not on appeal.  If the veteran now seeks an 
increased rating, he should do so with specificity at the RO.

With respect to the claims for low back and right knee 
disorders on a secondary basis, although the issue of a right 
knee disorder has been denied on a direct basis, the Board 
finds that the issues have never been addresses on a 
secondary basis.  As such, if he desires to pursue these 
issues, he should do so with specificity at the RO.

Next, with respect to the claims for service-connection for 
hepatitis B and hepatitis C, the Board finds that these 
claims are not ripe for appellate action.  Of note, the RO 
denied the hepatitis claims by rating decision dated in 
October 2000.  He disagreed and a statement of the case (SOC) 
was issued in September 2002.  He was told that if he wanted 
to appeal these claims, he was required to submit a VAF 9 and 
instructed as to the time he had in which to file his appeal 
(60 days).  There was no correspondence from the veteran 
regarding these claims until he submitted a VAF 9 in January 
2004, some 16 months later.  

He was informed by correspondence dated in February 2004 that 
his appeal as to the hepatitis issues was not timely filed.  
He was told that an SOC had been issued on September 25, 2003 
(should read 2002), that his VAF 9 was not received until 
January 2004, and that the time for his right to an appeal 
had expired.  

Nonetheless, the issue of whether a appeal was timely file 
is, itself, an appealable issue.  Therefore, if the veteran 
desires to pursue this issue he should do so with the RO.  
Moreover, if he wishes to reopen the claims based on new and 
material evidence, he should likewise do that with the RO.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain, swelling, and occasional 
locking and giving away. 

2.  Objective findings include limited range of motion, and 
negative spring, McMurray, Lachman, pivot shift, and drawer 
tests.  

3.  There is no evidence of instability or ankylosis.  Even 
at its most restrictive, the limitation of motion of the left 
knee does not support a higher rating.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for post-traumatic arthritis, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The RO originally rated the left knee disability as 
noncompensable under DC 5010.  By the rating decision of May 
2003, the RO increased the rating to 30 percent disabling 
under DCs 5010-5261.  The Board will also consider DCs 5003, 
5256, 5257, 5258, 5259, and 5260 for evaluating his knee 
impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.  With X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating will be assigned.  

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is slight recurrent subluxation or 
lateral instability, a 10 percent evaluation will be assigned 
where the disability is "slight," a 20 percent will be 
assigned for a "moderate" subluxation or instability, and 
30 percent is warranted for "severe" subluxation or 
instability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  

Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 30 percent for a left 
knee disability is not warranted under any relevant 
diagnostic code for knee impairment.

In a March 2002 VA joints examination report, the veteran 
related that he injured his left knee while on active duty in 
1970.  He indicated that he underwent surgery immediately 
thereafter.  He was given a two month period of convalescent 
and Physical Therapy and returned for active duty on light 
duty.  He was discharged in December 1971.  He stated that he 
worked in power plant maintenance, including lifting, 
crawling, and climbing, for 30 years and experienced pain in 
his knee throughout that time.  He underwent a second knee 
operation in 1993 (records were destroyed and not available) 
and stopped working in October 2001, apparently due to a 
work-related back injury.

Physical examination revealed range of motion as flexion of 
110 degrees (with 140 degrees as anatomically normal) and 
extension to 20 degrees (with 0 degrees - the leg straight 
out in a sitting position - as anatomically normal).  There 
was swelling of the left knee, and a curved scar measuring 15 
centimeters on the medial aspect of the left knee, and 
multiple "hardly visible" scars on the other side of the 
knee.  He had tenderness over the patella but no heat, no 
discoloration, and no appreciable crepitus.  The clinical 
assessment was chronic moderately severe pain of the left 
knee, status/post surgery X 2 of the left knee, and residual 
scar, left knee.  

In a VA orthopedic examination undertaken at the same time, 
it was noted that the veteran was seen for degenerative joint 
disease of the right knee, which was not the knee he injured 
in service, but he related that he had no significant 
problems with his right knee and that most of his problems 
were with his left knee.

The veteran again related a history of injuring his left knee 
while on active duty, undergoing a medial meniscectomy in 
1970 for a torn medial meniscus, light duty, and subsequent 
discharge.  He worked in maintenance for a power company for 
30 years and had recently quit because of a back injury.  

Physical examination revealed swelling of the left knee, 
aching in the front and medial aspects of the left knee of a 
constant nature, and intermittent sharp pains.  He related 
that his knee continued to lock-up, give away, and he would 
sometimes fall.  He reported 8/10 pain, seven degrees of 
varus, and a seven centimeter healed scar along the anterior 
medial aspect.  

The examiner noted significant atrophy of the quadriceps, but 
the patellar femoral joint tracked satisfactorily.  There was 
grating with patellar femoral compression.  Range of motion 
was reported as 10-90 degrees, with resistance due to pain 
and apprehension.  There was no lateral joint line 
tenderness, and the spring, McMurray, Lachman, pivot shift, 
and drawer tests were negative, although difficult to perform 
because of guarding.  Circulation to the lower extremities 
was satisfactory.

X-rays reported showed loss of the compartment bilaterally, 
worse on the left than the right.  He had flattening of the 
femoral condyle with some eburnation.  There was spur 
formation on the medial joint line.  The final diagnosis was 
post-traumatic arthritis of the left knee.

Private and VA clinical records show treatment for a variety 
of medical disorder, including right knee and back problems 
but no indication of left knee complaints.

In this case, clinical findings do not disclose that the 
veteran has ankylosis of the left knee.  Ankylosis is defined 
as stiffening or fixation of a joint.  In the March 2002 VA 
joints examination report, range of motion was noted as 
flexion of 110 degrees (with 140 degrees as anatomically 
normal) and extension to 20 degrees (with 0 degrees as 
anatomically normal).  Similarly, a VA orthopedic examination 
undertaken at the same time reflected range of motion as 10-
90 degrees, with resistance due to pain and apprehension.  

While limitation of motion is shown, there is no fixation or 
stiffening of the left knee joint as evidenced by some range 
of motion.  Even considering the veteran's range of motion at 
its worse, the Board can find no basis under DC 5256 to grant 
the veteran a higher than 30 percent evaluation based on 
ankylosis.  

Next, a higher than 30 percent rating is not available under 
DC 5258 (dislocation of cartilage), DC 5259 (removal of 
cartilage), or DC 5260 (limitation of flexion).  Therefore, 
there is no basis for a higher than the current 30 percent 
rating under any of these diagnostic codes.

Although a separate compensable rating might be available for 
subluxation and lateral instability, the Board notes numerous 
tests were undertaken to assess instability and subluxation 
in the March 2002 VA examination report, including the 
spring, Lachman, pivot shift, and drawer tests, and each was 
negative.  Moreover, outpatient treatment records reflect no 
complaints of instability or subluxation.  In addition, 
medical evidence reflects a normal gait, no deformities, and 
good muscle tone.  Therefore, there is no basis for a 
separate compensable rating under DC 5257 (subluxation and 
instability).

While a higher rating could be available under DC 5261 
(limitation of extension), the veteran's left knee extension 
motion does not warrant a higher evaluation at this time.  
Specifically, a 40 percent rating requires that extension be 
limited to 30 degrees.  At his most limited, the veteran's 
extension was reported at 20 degrees (which is consistent 
with the current 30 percent rating).  Since a higher than 30 
percent rating would require more severe limitation of 
motion, there is no basis for a higher rating under DC 5261.  

The Board has also considered whether the veteran is entitled 
to a separate compensable rating for residual scarring.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Significantly, while this appeal was pending, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  

The timing of this change requires the Board to first 
consider the claim under the pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulations and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Under the pre-amended criteria, a 10 percent evaluation was 
warranted under DC 7804 for superficial scars that were 
tender and painful on objective demonstration.  A 10 percent 
evaluation was also warranted under DC 7803 for superficial 
scars that were poorly nourished with repeated ulceration.  
All other scars were rated based on the limitation of the 
part affected.  

Under the amended regulations, a 10 percent evaluation will 
be assigned for scars that are deep or cause limited motion 
if the area exceeds 6 sq. in. (39 sq. cm.) (DC 7801), for an 
area of 144 square inches (929 sq. cm.) or greater (DC 7802), 
for unstable superficial scars (defined as frequent loss of 
covering of the skin) (DC 7803), or for superficial scars 
which are painful on examination (DC 7804).  Finally, under 
DC 7805, other scars will be rated on limitation of function 
of affected part.  

The VA joints examination report noted a 15 cm. curved scar 
on the medial aspect of the left knee and barely visible 
small scars on the other side of the knee.  While tenderness 
over the patella was reported, it was not attributed to 
residual scarring.  Similarly, the VA orthopedic examination 
reflected a 7 cm. healed scar along the anterior medial 
aspect of the left knee.  

However, there was no evidence that the residual scarring was 
tender, painful, or in any way limited the limitation of 
motion of the knee in either examination report.  In 
addition, the size of the scar does not meet the criteria for 
a compensable rating.  Therefore, the Board finds that there 
is no basis for a higher rating based on residual scarring.

Although the criteria for evaluating superficial scars have 
not been provided to the veteran, including the criteria that 
became effective on August 30, 2002, no prejudice results.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  A separate 
compensable rating for residual scarring, which is part and 
parcel of a service-connected disability, must be supported 
by objective findings, which, as noted above, are not 
currently shown.  

Thus, delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would simply delay the 
appeal without resulting in any benefit to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a statement of the 
case was provided to the veteran in November 2003.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The April 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
November 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the April 2001 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA joints and orthopedic 
medical opinions pertinent to the issue on appeal were 
obtained in March 2002.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for post-traumatic arthritis, left knee, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


